       Case 1:19-cv-10578-AJN-SDA Document 67 Filed 08/31/20 Page 1 of 2




                                                                                    Ashu Shukla
                                                                                         Plaintiff
                                                                          202 Salem CT, Apt#11
                                                                             Princeton, NJ 08540
                                                                         ashu.shukla@gmail.com
                                                                               T # 917-488-6143
Date: 08/31/2020


VIA USDC ECF


To,
HON. Judge Stewart D. Aaron,
U.S. District Court, Southern District of New York,
500 Pearl Street,
New York, New York 10007


Re:   Shukla vs. Deloitte Consulting LLP
      Index No.: 1:19-cv-10578-AJN-SDA

      Re: Requesting Magistrate Judge Steward D. Aaron to Recuse himself from this case



Hon. Judge Stewart Aaron,


       As you may know, I am the plaintiff on the Shukla vs. Deloitte case at SDNY case# 1:19-
cv-10598-AJN.


       Based on the issues identified on my letters to the Judge dated June 29th, August 10th,
August 25th and August 31st 2020, I would like to request you to recuse yourself from this case. I
currently have a pending letter motion dated August 25th 2020 to you, and I would still request you
to adjudicate the pending matter if possible.


       I am also filing a Notice to Court in which I have denied consent and reference to
defendant’s pending dispositive motion for partial dismissal of plaintiff’s third amended
complaint, pursuant to FRCP Rule 12(b)(6), to you.
       Case 1:19-cv-10578-AJN-SDA Document 67 Filed 08/31/20 Page 2 of 2

The Honorable Stewart D. Aaron, U.S.D.J.
August 31st 2020


       On the same notice, I have also requested the court to assign a new Magistrate Judge on
this case. Thank you for your interest and cooperation in this matter.




                                                                                   Sincerely,
                                                                                 Ashu Shukla
                                                                                     Plaintiff
                                                                                  08/31/2020




(cc) Defendant Attorneys via ECF & Mail




                                             Page 2 of 2
